UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7464



BOBBY JENKINS, a/k/a Ali Muqtadir,

                                            Plaintiff - Appellant,

          versus


TRACY SMITH; J. REUBEN LONG DETENTION CENTER,

                                           Defendants - Appellees,
          and


JAMES GALMOUR,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Patrick Michael Duffy, District Judge.
(CA-00-22-3-23BC)


Submitted:   February 8, 2001          Decided:     February 14, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bobby Jenkins, Appellant Pro Se. Alexia Pittas-Giroux, STUCKEY LAW
OFFICES, P.A., Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Jenkins, a South Carolina inmate, appeals the district

court’s order denying his complaint filed under 42 U.S.C.A. § 1983

(West Supp. 2000).    Jenkins’ case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).    The magistrate

judge recommended that relief be denied and advised Jenkins that

the failure to file timely objections to this recommendation could

waive appellate review of a district court based upon the recommen-

dation.   Despite this warning, Jenkins failed to timely object to

the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.    See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985). Jenkins waived appellate review by fail-

ing to timely file objections after receiving proper notice.     We

accordingly dismiss the appeal as frivolous.    We deny the motion

for preparation of transcript at government expense.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          DISMISSED


                                 2